Citation Nr: 0729286	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to basic eligibility to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor Inc.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by a VA Regional 
Office (RO).  The appellant filed a timely notice of 
disagreement in June 2005.  The RO issued a statement of the 
case in August 2005; and the appellant filed a substantive 
appeal (VA Form 9) in September 2005.


FINDINGS OF FACT

1.  By decisions in October 1949 and October 1998, the RO 
denied the appellant's claim for entitlement to VA benefits 
based upon the qualifying service of her husband; the 
appellant failed to file a notice of disagreement.  

2.  Evidence received since the October 1998 decision does 
not, by itself or in conjunction with the evidence previously 
assembled, raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The October 1949 and October 1998 decisions that denied 
entitlement to VA benefits based upon qualifying service are 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the October 1998 decision denying 
entitlement to VA benefits based upon qualifying service is 
not new and material; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in April 2005.  
Although this notice was after the initial denial, it did set 
forth the criteria for entitlement to the benefit sought by 
the appellant, including detailed information regarding what 
is required to substantiate her claim.  The subsequent 
statement of the case in August 2005 reiterated the detailed 
reasons for the denial, thus showing a readjudication of the 
claim after the April 2005 notice.  The Board believes that 
the April 2005 notice was adequate as to content and that 
there was no resulting prejudice to the appellant as a result 
of the timing of the notice.  

Moreover, it appears to the Board this case must be decided 
in some part as a matter of law.  See Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
it would appear that the VCAA is not applicable. Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, the threshold and determinative 
question is whether the appellant's husband is considered a 
"veteran," thereby entitling the appellant to death pension 
benefits.  As hereinafter more particularly explained, a 
person's status as a veteran is defined by statute and 
regulation.  The Board is bound by the law.  Although the 
appellant may not have been furnished notice regarding the 
effective date of any award, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the following determination of the Board is 
that the appellant's husband had no service as a member of 
the Philippine Commonwealth Army, including as a recognized 
guerrilla in service of the United States of America, there 
is no award and thus no prejudice to the appellant by reason 
of any failure to furnish notice regarding evidence necessary 
to establish an effective date.  Moreover, to the extent that 
the outcome in this case is dictated as a matter of law, 
there is also no resulting prejudice to the appellant due to 
failure to furnish effective date notice.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in April 2005); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Analysis

The Board notes that this claim was originally denied by the 
RO in October 1949. The appellant failed to file a notice of 
disagreement to the October 1949 decision. Consequently, the 
decision became final.  The appellant had her claim denied 
again in October 1998.  She failed to file a notice of 
disagreement to this decision as well.  Consequently, it too 
became final.  

The RO originally denied the appellant's claim based on the 
fact that her husband did not have any recognized guerilla 
service or service as a member of the Commonwealth Army while 
in the service of the armed forces of the United States of 
America.  The evidence on record at the time consisted of a 
May 1947 affidavit attesting to the claimant's marriage to 
her husband; and a January 1947 correspondence from the 
Philippines VA, attesting that the appellant's husband served 
in the Philippines Army.  

The claim was denied again in October 1998.  Additional 
evidence at the time of the October 1998 denial included 
affidavits from alleged comrades dated September 1998; 
certifications from the General Headquarters Armed Forces of 
the Philippines Office of the Adjutant General dated November 
1997 and October 1998; and various documentation of the 
appellant's marriage to her husband.  
  
The records received since the October 1998 decision include:  

1.	A completed POW Questionnaire dated May 2005.
2.	Additional affidavits from alleged comrades dated 
January 2005.
3.	Certification from the Philippine Veterans Bank (dated 
June 2004), certifying that the appellant is receiving 
monthly pension
4.	Claim for Arrears in Pay and Quarters Allowances dated 
March 1948.

The Board notes that the term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released there from under conditions other 
than dishonorable.  38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

The Board notes that none of the new evidence submitted by 
the appellant meets these qualifications; the new evidence is 
not material inasmuch as it does not raise a reasonable 
possibility of substantiating the claim.	

Moreover, the Board notes that the National Personnel Records 
Center (NPRC) re-certified in April 2005 that the appellant's 
husband has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The Board finds that there is no verification from an 
appropriate service department demonstrating that the 
appellant's husband served as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in 
service of the United States of America.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces." Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether there is qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The RO attempted to verify the service 
of the appellant's husband as reported by the appellant 
without success.  The Board finds no evidence of record which 
would warrant recertification in this case.

In conclusion, the Board finds that the new evidence 
submitted by the appellant does not constitute new and 
material evidence.  Therefore, the appellant's application to 
reopen her claim of entitlement to VA benefits must be 
denied.


ORDER

The application to reopen the appellant's claim is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


